DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant amended claims 1-4, 6-9, 11-20, cancelled claims 5 and 10, and added claims 21 and 22 in the amendment filed on 01/19/2021.
The claims 21 and 22 are pending.

Response to Arguments
Applicant's arguments filed on 01/19/2021have been fully considered but they are not persuasive.
A.	Applicant argue that the claimed invention is not directed to “a judicial exception” because the claim as a whole integrates the alleged judicial exception into a practical application.

In reply, the examiner respectfully submits that the claimed invention is directed to non-statutory subject matter because the claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter (rejection not based on “judicial exception” as argued by applicant). The claimed apparatus comprising modules and processors fails the definition of a machine within the meaning of 35 U.S.C. 101 (A machine is a "concrete thing, consisting of parts, or of certain devices and combination of devices, MPEP 2106.3).



Applicant’s arguments with respect to claim(s) 21 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-9, and 11-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims lack the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 U.S.C. 101. They are clearly not a series of steps or acts to be a process nor are they a combination of chemical compounds to be a composition of matter. As such, they fail to fall within a statutory category. As per paragraph 0026 of the current publication, a module can be executed on a processor or implementing using multitasking, multithreading, etc.. Additionally, the processors can be server as per paragraph 0046. The “system” comprising processors and modules fails the definition of a machine within the meaning of 35 U.S.C. 101.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Brissette et al (US Patent No. 9,619,315 B1) in view of Chitalia et al (US Publication No. 2020/0007405 A1).
With respect to claim 21, Brissette teaches an apparatus for identifying and correcting root causes of issues in a network system, the engineering control system (Fig. 3) comprising: 
a first processor (server 120); an agent module (WIGO Orchestrator 340) comprising a set of computer readable instructions that are executable by the first processor to generate a network data query and send the network data query to the network system (col. 4, lines 33-67 disclose WIGO Orchestrator 350 requesting specific query to a network element 151 for data); a second processor associated with the network system (network element 151); a client module (WIGO agent in network element 151)  comprising a set of computer readable instructions that are executable by the at least second processor to: Page - 8 - of 12SN 16/555,3942449-297us1receive the network data query from the agent module, retrieve from the network system, in response to the network data query (col. 4, lines 33-67; col. 5, lines 33-49 disclose the embedded WIGO agent capturing data related to the specific query and send the data back to the WIGO Orchestrator), organize the retrieved network data into a predetermined format to yield structured network data, and send the structured network data to the agent module (col. 2, lines 7-18; col. 4, line 48-col. 5, line 60 disclose remote server 120 receiving the data for root cause analysis); and at least one engineering control module (WIGO system) comprising a set of computer readable instructions executable by the first processor to: receive the structured network data from the agent module, analyze the structured network data, and generate a response based on the analysis of the 
	Brissette does not explicitly disclose network data that identifies a virtual machine and a network element hosting the virtual machine with a memory utilization above the query-specified memory utilization threshold and a CPU utilization above a query-specified CPU utilization threshold.
	However, Chitalia teaches network data that identifies a virtual machine and a network element hosting the virtual machine with a memory utilization above the query-specified memory utilization threshold and a CPU utilization above a query-specified CPU utilization threshold (paragraph 0055 disclose receiving data indicating that CPU usage corresponding to a particular VM 148 satisfies a threshold usage (e.g., >50%) and receiving data indicating that baseline memory usage of a particular VM 148 satisfies a threshold usage (e.g., >50%)) in order to efficiently provide policy based network data (paragraph 0007; 0043). Therefore, based on Brissette in view of Chitalia, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Chitalia to the system of Brissette n order to efficiently provide policy based network data.

	With respect to claim 21, Brissette teaches wherein the network system comprises a network element (network element 151); and wherein the second processor is located at the network element (210 at network element 151; Fig. 2).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEIKH T NDIAYE whose telephone number is (571)270-3914.  The examiner can normally be reached on Monday-Friday 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON H HWANG can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        

3/13/2021